Citation Nr: 1517449	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to December 1980.  He received a discharge under other than honorable conditions for his period of service in the U.S. Army from September 1979 to December 1980.

In an October 1982 Administrative Decision, the RO in St. Louis, Missouri determined that the Veteran was entitled to all benefits administered by the VA based on his service from September 30, 1976 to September 29, 1979.  The evidence of record showed that the Veteran's misconduct occurred after September 29, 1979, and discharge for the period between September 30, 1979 and December 24, 1980 remained a bar to VA benefits.  The Veteran's claim here, however, mainly stems from events occurring during his honorable period of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Within one year of the August 2008 rating decision on the Veteran's service connection claim for his low back condition, the Veteran submitted additional VA treatment records.  The RO readjudicated the issue and denied the Veteran's claim in a September 2009 rating decision.  More VA treatment records were submitted in support of the Veteran's back claim in March 2010, along with a request to have his back claim reopened.  That additional evidence was received prior to the expiration of the appellate period for the September 2009 rating decision.  Any interim submissions before finality must be considered by the VA as part of the original claim.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010). Thus, the August 2008 rating decision is the proper rating action on appeal.

In January 2015, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is in the record.

In his claim for benefits, the Veteran initially sought service connection for PTSD.  However, other psychiatric disorders have been raised by the record.  The scope of a mental health disability claim, however, includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the Veteran's claim as shown above.

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed low back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a March 2010 letter to the Veteran.  

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran has not been afforded a VA examination for his claim seeking service connection for a low back disability.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McCLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's service connection claim for a low back disability, the Board finds that the standards of McCLendon are not met in this case.  As discussed in detail below, the evidence of record fails to show that the Veteran was ever diagnosed or suffered from symptoms of low back pain or that an event, injury or disease related to the Veteran's back occurred during his honorable period of active duty service. Thus, the Board finds that a VA examination is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran alleges that his current back condition is related to work he did building bridges in active service as a construction engineer.  He stated that he went to sick call for his back "maybe once a week" during service.

A review of the Veteran's available service treatment records does not indicate any complaints, treatment, or diagnoses related to a back condition.  The Veteran's September 1976 enlistment Report of Medical Examination reflects normal clinical findings for the spine and other musculoskeletal, and no back condition is noted in the report.  In a September 1976 Report of Medical History, the Veteran denied having a history of recurrent back pain, and he also denied wearing a brace or back support.  April 1979 and September 1979 Reports of Medical Examination toward the end of his recognized honorable period of active service also reflect normal clinical findings the spine and other musculoskeletal, and no back condition is noted in the report.  Further, the Veteran wrote a brief signed statement on both examination reports stating "I am in good health, no meds."

Post-service service treatment records from the Army National Guard similarly do not show any complaints, treatment, or diagnoses related to a back condition.  The Veteran's August 1989 enlistment Report of Medical Examination for the Army National Guard reflects normal clinical findings for the spine and other musculoskeletal, and no back condition is noted in the report.  In an August 1989 Report of Medical History, the Veteran denied having a history of recurrent back pain, and he also denied wearing a brace or back support.  

Post-service VA treatment records reflect the Veteran's complaints of back problems.  However, the evidence of record does not establish that the Veteran's back pain is related to or aggravated by active duty service.  None of the available treatment records regarding the Veteran's back have indicated that his back problems may be related to his honorable period of active duty service.  For instance, a July 2003 VA neurology consult notes that the Veteran began experiencing back pain four to five weeks ago, and that he had a similar episode four years ago.  The examiner noted that neither episode was associated with a particular triggering event.  A September 2007 VA treatment record reflects the Veteran's complaints of lumbago for the past seven years.  A September 2009 VA intake note stated the Veteran's complaints of back pain for the past eight to nine years.  A November 2010 VA treatment record notes the Veteran's complaints of chronic back problems since 2007 when he became too disabled to work as a commercial truck driver.  Numerous VA treatment records show a diagnosis of degenerative joint disease and chronic back pain.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis of the lumbar spine during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

The Board acknowledges the statements made by the Veteran that his current back condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Further, the Veteran's assertions of continuity of symptoms of back pain that began in service are contradicted by the contemporaneous medical evidence of record, namely the April 1979 and September 1979 Reports of Medical Examination which both showed normal clinical findings for the Veteran's spine.  Both reports include brief signed statements from the Veteran indicating he is in good health and not taking any medication.  The Veteran's September 1979 examination report is highly probative as to his condition at the end of his honorable period of active duty service, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Roughly 10 years after the end of the Veteran's honorable period of active duty service, the August 1989 enlistment Report of Medical Examination for the Army National Guard also reflects normal clinical findings for the spine and other musculoskeletal, and no back condition is noted in the report.  The Veteran himself specifically denied a history of back trouble in his August 1989 Report of Medical History.  And VA treatment records note the Veteran's reports of back pain that had its onset roughly in 1999 or 2000, many years after his honorable period of active duty service.  As such, the Veteran's current statements alleging a continuity of back symptoms are afforded little to no probative weight because they directly contradict statements he made both during active duty service and in the course of seeking medical treatment for his back.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran initially filed a claim seeking service connection for PTSD.  His post-service medical records reflect that he has been diagnosed with depression and PTSD.  See November 2011 VA psychiatry note.  He stated in his January 2015 Board hearing testimony that his psychiatric condition stems, in part, from fights he was involved in while stationed in Germany.  The Veteran's personnel records reflect that he was stationed in Germany during both his honorable and barred periods of active duty service.  Further, a May 1980 service treatment record reflects that he was admitted to the emergency room of a U.S. Army Hospital in Nuremberg, Germany with complaints of alcohol overdose.  The treatment record notes that the Veteran was very combative.  

The Veteran did not respond to March 2010 correspondence from the RO requesting that he provide information to corroborate his claimed in-service stressor.  On remand, he should be provided the opportunity to provide such information and the AMC/RO should take appropriate action based on his response. 

Since there is evidence in the record that the Veteran suffers from an acquired psychiatric condition which may be related to active duty service, a medical opinion should be obtained.  38 C.F.R. § 3.159(c)(4).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2012 and associate those documents with the Veteran's claims file.

2.  Ask the Veteran to provide detailed stressor information, to include dates, places, assigned units and names associated with the stressful events.  

3.  The AMC/RO should take any necessary development to independently verify the stressor information the Veteran provides.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be so informed.  

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric to determine the nature and likely etiology of all diagnosed psychiatric disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


